Case 5:16-cv-10444-JEL-MKM ECF No. 1914, PagelD.67187 Filed 07/27/21 Page 1 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
In re Flint Water Cases. Judith E. Levy
United States District Judge
/
This Order Relates To:
All Cases.
/

 

SPECIAL MASTER’S AND MASTER GAL’S RECOMMENDATION
FOR COURT-APPOINTED TRUST COUNSEL

Counsel for proposed Trustee Huntington National Bank has drafted proposed Special
Needs Trust, Settlement Preservation Trusts (collectively “Trusts”), Joinder Agreements, and
proposed investment guidelines to implement Sections 21.28.1 and 21.28.2 of the Amended
Settlement Agreement. ' (“MSA”). Pursuant to MSA Section 21.30, the Trusts are subject to
review and approval by the Courts. (ECF No.1394-2, PageID.54191).

MSA Section 12.16.15 authorizes the Special Master and Master GAL to “perform such
other tasks reasonably necessary to accomplish the goals contemplated by this Settlement
Agreement with respect to Special Needs Trusts, Settlement Preservation Trusts and Structured
Settlements.” (ECF No. 1394-2, PageID.54167).

The Special Master and Master GAL have reviewed the proposed Trusts and related
materials. To assist the Courts’ review, approval, and oversight, they recommend that Henry M.
Grix and Elizabeth L. Luckenbach of Dickinson Wright PLLC be appointed by the Courts as

independent trust counsel to perform any and all responsibilities and functions as determined

 

1 Capitalized terms in this Recommendation have the same meaning as set forth in the MSA.
Case 5:16-cv-10444-JEL-MKM ECF No. 1914, PagelD.67188 Filed 07/27/21 Page 2 of 6

reasonably and necessary by the Courts to implement the terms of the MSA relating to the Trusts.

They further recommend that compensation to Dickinson Wright PLLC for its services as Trust

Counsel will be made pursuant to the MSA or as ordered by the Court. Plaintiffs’ Counsel and

Defendants’ Counsel have been advised of this recommendation and have concurred.

A proposed Order Appointing Trust Counsel is attached as Exhibit A.

Dated: July 27, 2021

Respectfully Submitted,

/s/ Deborah E. Greenspan
Deborah E. Greenspan

Special Master

BLANK ROME LLP
Michigan Bar #P33632

1825 Eye Street, N. W.
Washington, D.C. 20006
Telephone: (202) 420-2200
Facsimile: (202) 420-2201
DGreenspan @blankrome.com

/s/ Miriam Z. Wolock

Miriam Z. Wolock (P49434)

Master Guardian Ad Litem

LAW OFFICES OF MIRIAM Z. WOLOCK, PLLC
40900 Woodward Avenue, Suite 111

Bloomfield Hills, MI 48304

Telephone: (248) 633-2630

Facsimile: (248) 633-2631
mwolock@wolocklaw.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1914, PagelD.67189 Filed 07/27/21 Page 3 of 6

CERTIFICATE OF SERVICE
I certify that on July 27, 2021 I electronically filed the foregoing document with the Clerk
of Court using the Court’s ECF system, which will send notification of such filing to attorneys of

record.

Dated: July 27, 2021 Respectfully submitted,

/s/ Miriam Z. Wolock

Miriam Z. Wolock (P49434)

Master Guardian Ad Litem

LAW OFFICES OF MIRIAM Z. WOLOCK, PLLC
40900 Woodward Avenue, Suite 111

Bloomfield Hills, MI 48034

(248) 633-2630

mwolock@wolocklaw.com
Case 5:16-cv-10444-JEL-MKM ECF No. 1914, PagelD.67190 Filed 07/27/21 Page 4 of 6

EXHIBIT A
Case 5:16-cv-10444-JEL-MKM ECF No. 1914, PagelD.67191 Filed 07/27/21 Page 5 of 6

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
In Re Flint Water Cases No.5:16-ev-10444-JEL-MKM
HON. JUDITH E. LEVY
/

ORDER REGARDING CLAIMS NOTICE FOR MINORS AND LEGALLY
INCAPACITATED INDIVIDUALS

Pursuant to Article XXI(B) of the Amended Settlement Agreement (ECF No. 1394-2), a

Next Friend shall submit Claims Materials on behalf of a Minor or Legally Incapacitated Adult to

participate in the Flint Water Settlement.! In connection with the claims process, the Court has
reviewed and approved

1. Henry M. Grix and Elizabeth L. Luckenbach of Dickinson Wright PLLC are

appointed as Trust Counsel to review and advise the Court, the Special Master, and

the Master GAL, regarding the Special Needs Trust and Settlement Preservation

Trust for the Minors and Legally Incapacitated Individuals contemplated by Article

XXI, F, Sections 21.28.1 and 21.28.2, respectively, of the Amended Settlement

Agreement (ECF No. 1394-2), and to carry out and perform any and all other

responsibilities and functions as determined reasonable and necessary by the Court.

2. Compensation to Dickinson Wright PLLC for its services as Trust Counsel, as

identified in this Order, shall be made at prevailing hourly rates for Henry M. Grix

and Elizabeth L. Luckenbach, or other Dickinson Wright PLLC personnel, pursuant

 

‘ Capitalized terms in this Order, where applicable, shall have the same meaning as in the Amended
Settlement Agreement.
Case 5:16-cv-10444-JEL-MKM ECF No. 1914, PagelD.67192 Filed 07/27/21 Page 6 of 6

to the Amended Settlement Agreement or as ordered by the Court. Compensation
to Dickinson Wright PLLC for its services as Trust Counsel will be as provided for

in the Amended Settlement Agreement or as ordered by the Court.

IT IS SO ORDERED.

Dated:
Ann Arbor, Michigan JUDITH E. LEVY
United States District Judge

 
